Citation Nr: 0628790	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-07 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling.

Entitlement to an increased rating for a left ankle 
disability, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1988 to October 
1993 and from August 2000 to September 2000.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2003 rating decision of the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran's appeal was previously before the Board in July 
2004, at which time the Board remanded the case for further 
action by the originating agency.  

The Board notes that the veteran has filed a claim for 
service connection for his October 2003 cervical spine 
injury.  This matter is referred to the originating agency 
for appropriate action. 


FINDINGS OF FACT

1.  The veteran's right knee disability is not manifested by 
instability or subluxation; flexion is not limited to less 
than 45 degrees and extension is full.
 
2.  The veteran's left ankle disability is manifested by 
limitation of motion that more nearly approximates moderate 
than marked.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 5260, 5261 
(2005).  

2.  The criteria for a rating in excess of 10 percent for a 
left ankle disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in June 2004, prior to its initial adjudication of the 
claims, to include notice that he should submit all pertinent 
evidence in his possession.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish an effective date for 
increased ratings for the disabilities at issue, the Board 
finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that an increased rating is 
not in order for the veteran's right knee or left ankle 
disability.  Therefore, the failure to provide notice with 
respect to the effective-date element of the claims is of no 
significance.

The record also reflects that the veteran has been afforded 
appropriate VA examinations.  In this regard, the Board notes 
that pursuant to the July 2004 remand order, the veteran was 
scheduled for an examination to determine the current degree 
of severity of his right knee and left ankle disabilities.  
While the veteran did appear for his examination, the 
examiner stated that due to the veteran's quadraplegia, it 
was impossible to perform the examination as requested.  The 
Board therefore finds that there is no reasonable possibility 
that another examination would result in evidence to 
substantiate the claim and the medical evidence currently of 
record is sufficient to decide the claim.

The originating agency has also obtained the veteran's 
service medical records and post-service treatment records.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
either claim.  The Board is also unaware of any such 
available evidence.  Therefore, the Board is also satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected right knee and left ankle 
disabilities.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to either disability.  In this regard the Board 
notes that where entitlement to compensation has already been 
established and an increase in the disability is at issue, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection and a noncompensable rating was granted 
for the veteran's left ankle disability by rating decision in 
January 1994.  His disability rating was increased to 10 
percent by a December 2001 rating decision.  At that time, 
service connection and a 10 percent rating was also granted 
for the veteran's right knee disability as the evidence 
showed that he had developed early degenerative arthritis 
secondary to a meniscal injury that was aggravated during 
active duty.  

The veteran's current claims for increased ratings of his 
right knee and left ankle disabilities was received in 
September 2002.  

VA treatment records show that the veteran was seen in 
September 2002 with complaints of pain in his right knee.  A 
small effusion was noted by MRI; however, right knee range of 
motion was full.  In October 2002 the veteran underwent a 
right knee arthroscopy that revealed a degenerative tear of 
the lateral meniscus.  

In December 2002 the veteran was afforded a VA examination to 
determine the severity of his right knee and left ankle 
disabilities.  The veteran complained that his knee gave way 
and popped in and out.  He also reported weakness and 
stiffness with occasional swelling.  The veteran stated that 
his knee caused him constant pain with flare-ups.  Flexion 
was measured to 120 degrees with pain.  X-rays showed minimal 
narrowing at the medial joint compartment unchanged in 
appearance since the veteran's June 2001 examination.  The 
diagnosis was chronic knee pain and degenerative joint 
disease of the right knee.  

With respect to his left ankle, the veteran stated that he 
experienced pain in the dorsum of his left foot and in his 
ankle with movement.  Dorsiflexion of the left ankle was 
normal to 50 degrees.  Plantarflexion was measured from 0 to 
15 degrees.  X-rays of the left ankle showed small calcific 
densities and a small bone island in the talus.  The 
diagnosis was chronic osteoarthritis of the left ankle.  

At a VA Medical Center (VAMC) orthopedic appointment in 
February 2003, the veteran stated that his right knee was 
doing well since his arthroscopic surgery.  He was without 
any complaints as to his knee, and the examiner stated he had 
great range of motion with no tenderness and no effusion.  
The veteran did complain of left ankle pain, and while the 
examiner found that there was no effusion, he did observe 
mild tenderness over the posterior tibial tendon and with 
range of motion.  There were no locking, no lateral 
tenderness, and a negative anterior drawer test.  X-ray 
examination of the ankle showed some mild degenerative 
changes, but no evidence of an osteochondritis dissecans 
lesion or free body.  There were no locking symptoms and no 
real acutely painful episodes.  The examiner concluded that 
the veteran had chronic pain and mild posterior tibial 
tendonitis secondary to degenerative arthritis of the left 
ankle.  




Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  When, however, the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic code, a 10 
percent rating is for application for each such major joint 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, or 
a 30 percent evaluation if extension is limited to 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II (2005).  

A 10 percent rating is warranted for moderate limitation of 
motion of an ankle and a 20 percent rating is warranted for 
marked limitation of motion of an ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

The evaluation of the same disability under various diagnoses 
is to be avoided, however, the regulation does not preclude 
the assignment of separate evaluations for separate and 
distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is 
duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).


Right Knee Disability

While the veteran has described experiencing instability of 
his knee, the medical evidence shows no objective findings of 
instability or subluxation.  Therefore, a compensable 
evaluation under Diagnostic Code 5257 is not warranted.

The medical evidence has also demonstrated that the veteran's 
service-connected right knee disability has not resulted in 
any limitation of extension.  Therefore, the veteran's right 
knee disability does not warrant a compensable rating under 
Diagnostic Code 5261.  

The record also demonstrates that a rating in excess of 10 
percent is not warranted on the basis of limitation of 
flexion.  The medical evidence shows that the veteran has had 
some limitation of flexion of his right knee; however, 
flexion was measured to 120 degrees at his December 2002 VA 
examination.  The examiner did not provide an assessment of 
any additional functional impairment due to the Deluca 
factors, but due to the veteran's quadriplegia a VA 
examination addressing the Deluca factors could not be 
performed.  In essence, the record contains no objective 
evidence supporting the proposition that the service-
connected disability has resulted in limitation of flexion of 
the veteran's right knee to less than 30 degrees, as required 
for a higher rating.  

Moreover, there is no objective evidence of locking or 
dislocation of the knee, and while a small effusion was noted 
in September 2002, the veteran's VAMC examiner found there 
was no effusion present in February 2003.  Finally, although 
the knee was symptomatic prior to February 2003, the 
symptomatology contemplated under Diagnostic Code 5259 is not 
separate and distinct from that contemplated under Diagnostic 
Codes 5003 and 5260.

Accordingly, the Board concludes that a rating in excess of 
10 percent for the veteran's right knee disability is not 
warranted.


Left Ankle Disability

The veteran's initial VA examination disclosed full 
dorsiflexion with plantar flexion measured to 15 degrees.  
During the veteran's VAMC orthopedic examination, there was 
no effusion and only mild tenderness found.  As with the 
right knee, none of the medical evidence provides an adequate 
assessment of any limitation of motion associated with the 
Deluca factors, but an examination to determine any such 
additional functional impairment is not possible because of 
the veteran's quadriplegia.  Based on the objective evidence 
of record, the Board must conclude that the limitation of 
motion resulting from the veteran's service-connected left 
ankle disability does not more nearly approximate marked than 
moderate.  Consequently, a rating in excess of 10 percent is 
not warranted.



							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased rating for a right knee 
disability is denied.

Entitlement to an increased rating for a left ankle 
disability is denied. 




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


